DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al (Pub 2016/0191016, further referred to as Khlat).
As to claim 1, Khlat teaches an acoustic resonator structure comprising (fig 3): 
 an input node and an output node (connection points connected to (10)); 
an acoustic resonator (10) coupled between the input node and the output node and configured to resonate in a first frequency (paragraph 42, Fs) to pass a radio frequency (RF) signal from the input node to the output node, the acoustic resonator causes an electrical capacitance (Cp) between the input node and the output node at a second frequency different from the first frequency (paragraph 43 and 44); and 
a passive acoustic circuit (14)(paragraph 50) coupled in parallel to the acoustic resonator and configured to resonate in the second frequency (Fp) to cancel the electrical capacitance (paragraph 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khlat (Pub 2016/0191016) in view of Khlat (Pub 2017/0201233, further referred to as Khlat2).
As to claim 14, Khlat teaches an acoustic resonator structure comprising (fig 3): 
 an input node and an output node (connection points connected to (10)); 
an acoustic resonator (10) coupled between the input node and the output node and configured to resonate in a first frequency (paragraph 42, Fs) to pass a radio frequency (RF) signal from the input node to the output node, the acoustic resonator causes an electrical capacitance (Cp) between the input node and the output node at a second frequency different from the first frequency (paragraph 43 and 44); and 
a passive acoustic circuit (14)(paragraph 50) coupled in parallel to the acoustic resonator and configured to resonate in the second frequency (Fp) to cancel the electrical capacitance (paragraph 49)..
Khlat does not teach that the passive acoustic circuit is configured to cancel a third frequency.
Khlat2 teaches an acoustic resonator circuit (Fig 12) in which a third frequency different from the second frequency is used to cancel the electrical capacitance (paragraph 62).  As such it would have been obvious to a person of ordinary skill in the art before the filing date of the invention to combine the acoustic resonator taught in Khlat with the plurality of resonators taught in Khlat2 in order to improve the bandwidth of the filtering circuit.
As to claim 15, Khlat2 taches wherein the passive acoustic circuit comprises: a first acoustic structure coupled in parallel to the acoustic resonator (B2); at least one second acoustic structure (B3) coupled in parallel to the acoustic resonator (B1) and the first acoustic structure; and an impedance 
As to claim 16, Khlat2 teaches the first acoustic structure is configured to resonate in the second frequency to cause the electrical capacitance to be canceled in the second frequency; and
the at least one second acoustic structure is configured to resonate in the at least one third frequency to cause the electrical capacitance to be canceled in the at least one third frequency (paragraphs 56, 61 and 62, B2 and B3 operate at different frequencies to cancel the capacitance of B1).
As to claim 17, Khlat2 teaches forming a shunt resonators and shunt inductance (B2, B3, Lx).  IT would have been obvious to a person of ordinary skill in the art before the filing date to adjust the values of the impedance to be one quarter shunt size as it would be mere matter of design choice to choosing a notoriously well known shunt value for values of shunting circuit components. 
As to claim 18, Khlat2 teaches at least one second acoustic resonator (fig 15, B4) coupled between the input node and the output node, 
the at least one second acoustic resonator causing at least one second electrical capacitance between the input node and the output node in at least one third frequency different from the first frequency and the second frequency (paragraph 65); and
the passive acoustic circuit is further configured to resonate in the at least one third frequency to cancel the electrical capacitance (paragraph 65).
As to claim 19, Khlat2 taches wherein the passive acoustic circuit comprises: a first acoustic structure coupled in parallel to the acoustic resonator (B2); at least one second acoustic structure (B3) coupled in parallel to the acoustic resonator (B1) and the first acoustic structure; and an impedance structure (Lx) coupled to the first acoustic structure, the at least one second acoustic structure, and a ground (paragraphs 61 and 62).

the at least one second acoustic structure is configured to resonate in the at least one third frequency to cause the electrical capacitance to be canceled in the at least one third frequency (paragraphs 56, 61 and 62, B2 and B3 operate at different frequencies to cancel the capacitance of B1).
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior art teach or suggest the electrode structure and impedance structure coupled to the third electrode as is recited in claims 2-13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849